DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (U.S.Pub. # 2014/0226736) in view of Ryan et al (U.S.Pub. # 2015/0117470).
        Regarding claim 1, Niu et al disclose a method, performed by a remote radio unit (RRU) (132A --132Iof fig. 3), for facilitating communication between a wireless terminal (UE of fig.3) and a baseband unit (BBU) (112A, 112B, 112C of fig. 3) in a distributed radio access network (RAN) (fig. 3), the method comprising: receiving a radio frequency signal from a wireless terminal (594 of fig. 6B); converting the radio frequency signal to 
         Regarding claim 2, Ryan et al disclose receiving information from the BBU over the fronthaul link, and adapting the compressing based on the received information from the BBU (para.0037).  
       Regarding claim 18, Ryan et al disclose determining a parameter of the received radio signal; determining a fronthaul link quality indicator based, at least in part, on the parameter of the received radio signal; and sending the fronthaul link quality indicator to the BBU over the fronthaul link (para.0059-0062).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19,21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niu et al (U.S.Pub. # 2014/0226736).
          Regarding claim 19, Niu et al disclose a method, performed by a remote radio unit (RRU) (132A --132Iof fig. 3), for facilitating communication between a baseband unit (BBU) (112A, 112B, 112C of fig. 3) and a wireless terminal (UE of fig.3) in a distributed radio access network (RAN) (fig. 3), the method comprising: receiving fronthaul downlink information over a fronthaul link from the BBU using an adaptive fronthaul protocol (518 of fig. 6A); generating frequency-domain samples, based on the fronthaul downlink information received (520-526 of fig. 6A; para. 0051); creating time-domain baseband samples from the frequency-domain samples (520-526 of fig. 6A,para. 0051); and converting the time-domain baseband samples into a radio frequency signal to send to the wireless terminal (534-544 of fig. 6A).  
        Regarding claim 21, Niu et al disclose receiving pairs of in-phase and quadrature time-domain data in the fronthaul downlink information; and converting pairs of in-phase and quadrature time-domain data into a portion of the radio frequency signal to send to the wireless terminal (524 of fig. 6A, para. 0039).        


Allowable Subject Matter
Claims 3-17,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416